 



Exhibit 10.8
FELCOR LODGING TRUST INCORPORATED
October 1, 2006
c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Frwy.
Suite 1300
Irving, Texas 75062
Re: Amended and Restated Change in Control and Severance Agreement
     Dear                     :
     FelCor Lodging Trust Incorporated, a Maryland corporation (“FelCor”), and
FelCor Lodging Limited Partnership, a Delaware limited partnership (“FelCor
LP”), and their respective subsidiaries (collectively, the “Company”), consider
it essential and in the best interests of FelCor’s shareholders and the partners
of FelCor LP to foster the continued employment of key management personnel. In
this connection, the Board of Directors of FelCor (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
of control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders and/or partners.
     The Board has determined that it is appropriate and in the best interests
of the shareholders of FelCor and the partners in FelCor LP that steps be taken
to encourage the continued attention and dedication of members of the Company’s
senior management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company, although no such change is
currently anticipated or contemplated.
     In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth in Section 3 hereof, the Company
agrees that you shall receive the benefits specified in this letter agreement
(this “Agreement”) upon a “Change in Control of the Company” (as defined in
Section 2 hereof) and in the event of the termination of your employment with
the Company, under certain circumstances, subsequent to such a Change in Control
of the Company. This Agreement amends, restates and supercedes in its entirety
the Change in Control and Severance Agreement previously entered into between
you and the Company.
     1. Term of Agreement. This Agreement shall become effective as of the date
hereof (“Commencement Date”) and shall continue in effect through December 31,
2006; provided, however, that commencing on January 1, 2007 and on each January
1 thereafter, the term of this Agreement shall be automatically extended for one
additional year unless, not later than

 



--------------------------------------------------------------------------------



 



September 30 of the preceding year, the Company shall have given you written
notice that it will not extend this Agreement beyond the end of the calendar
year during which such notice is given; further provided, however, that if a
Change in Control of the Company shall occur during the original or any extended
term of this Agreement, this Agreement shall automatically be extended
(regardless of any notice to the contrary from the Company) for a period of
twenty-four (24) months beyond the month in which such Change in Control of the
Company shall occur.
     2. Definitions. You shall not be entitled to any benefit under or by virtue
of this Agreement (except as expressly provided in Section 8 hereof) unless a
Change in Control of the Company (as defined below) shall occur during the
original or any extended term of this Agreement.
     (a) Change in Control of the Company. For all purposes of this Agreement, a
“Change in Control of the Company” shall be deemed to have occurred upon the
occurrence of any of the events described in subparagraphs (i), (ii), (iii) or
(iv) below:
     (i) Any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than an employee benefit plan of the Company or a trustee holding
securities under an employee benefit plan of the Company, is or becomes the
“beneficial owner “ (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 35% or more of the Company’s outstanding securities then
having the right to vote in elections of persons to the Board, regardless of the
comparative voting power of any such securities and regardless of whether or not
the Board shall have approved the acquisition or ownership of any such
securities by such person; or
     (ii) A majority of the Board shall be comprised of persons (A) designated
by any person(s) who shall have entered into an agreement with the Company to
effect a transaction of the type described in subparagraphs (i) or (iii) hereof
or (B) other than those persons constituting the Board on the Commencement Date
and those other persons whose election by the Board, or nomination for election
by the shareholders of the Company to the Board, was approved by a vote of at
least two-thirds of the directors constituting the Board on the Commencement
Date or whose election by or nomination for election to the Board was previously
so approved; or
     (iii) The holders of securities of the Company entitled to vote thereon
shall approve either:
     (A) A merger or consolidation of the Company with any other corporation,
regardless of which entity is the surviving or resulting entity, other than a
merger or consolidation which:
     (I) would result in those securities of the Company outstanding immediately
prior to such merger or consolidation and then having the right to vote in
elections of persons to the Board

-2-



--------------------------------------------------------------------------------



 



continuing immediately after such merger or consolidation to represent (either
by remaining outstanding or by being changed or converted into securities of the
surviving or resulting entity) at least 65% of the surviving or resulting
entity’s outstanding securities then having the right to vote in elections of
persons to the Board; or
     (II) in purpose and effect is the functional equivalent of an asset
acquisition by the Company and in which the senior executive officers of the
Company (specifically including, without limitation, the President and each
Executive Vice President and Senior Vice President and each person designated as
the Chief Executive Officer, Chief Operating Officer or Chief Financial Officer)
immediately prior to such merger or consolidation will continue, upon the
effectiveness thereof, to serve in the same capacities with the surviving or
resulting entity, without change in their respective positions,
responsibilities, powers, compensation and benefits; or
     (B) A plan or agreement under which all or substantially all of the
Company’s assets would be liquidated, distributed, sold or otherwise disposed of
(otherwise than by leases entered into in the ordinary and normal course of
business); or
     (iv) The Compensation Committee of the Board shall adopt a resolution to
the effect that, in the judgment of such committee, as a consequence of any one
or more transactions or events or series of transactions or events, that a
change in control of the Company has effectively occurred. The Compensation
Committee of the Board shall be entitled to exercise its sole and absolute
discretion in exercising its judgment and in the adoption of such resolution,
whether or not any such transaction(s) or event(s) might be deemed, individually
or collectively, to satisfy any of the criteria set forth in subparagraphs(i)
through (iii) above.
     (b) Potential Change in Control of the Company. For all purposes of this
Agreement, a “Potential Change in Control of the Company” shall be deemed to
have occurred upon the occurrence of any of the events described in
subparagraphs (i), (ii), (iii) or (iv) below:
     (i) The Company enters into an agreement or letter of intent with respect
to any transaction which, if consummated, would result in the occurrence of a
Change in Control of the Company; or
     (ii) Any person (including the Company) publicly announces that it intends
to take, or is considering taking, any action which, if consummated, would
result in the occurrence of a Change in Control of the Company; or

-3-



--------------------------------------------------------------------------------



 



     (iii) Any person or group, other than an employee benefit plan of the
Company or a trustee holding securities under an employee benefit plan of the
Company, that is or becomes the beneficial owner, directly or indirectly, of
9.9% or more of the Company’s outstanding securities then having the right to
vote in elections of persons to the Board increases its beneficial ownership of
such securities by 5% or more over the percentage so owned by such person or
group on the Commencement Date; or
     (iv) The Compensation Committee of the Board shall adopt a resolution to
the effect that, for purposes of this Agreement, a potential change in control
of the Company has effectively occurred. The Compensation Committee of the Board
shall be entitled to exercise its sole and absolute discretion in the adoption
of such resolution, whether or not any transaction(s) or event(s) have occurred
that might be deemed, individually or collectively, to satisfy any of the
criteria set forth in subparagraphs (i) through (iii) above.
     (c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
the occurrence, following a Change in Control of the Company, of any of the
following circumstances, unless (A) you have expressly consented thereto in
writing or (B) in the case of subparagraphs (i), (v), (vi) or (vii) below, all
such circumstances shall have been fully corrected prior to the “Date of
Termination” specified in the “Notice of Termination” (as defined in Subsections
5(e) and 5(d), respectively) given in connection with such circumstances:
     (i) The assignment to you of any duties inconsistent with your status as a
senior executive officer of the Company or any substantial reduction in or
restriction upon the nature, status or extent of your responsibilities or
authority, as compared to the nature, status and extent of your responsibilities
and authority in effect immediately prior to such Change in Control of the
Company;
     (ii) A reduction by the Company in your annual base salary, as in effect
immediately prior to such Change in Control of the Company, except for
across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person(s) then in control of the Company;
     (iii) The relocation of the Company’s principal executive offices, or the
office where you are required to perform your duties, to a location more than 25
miles from the location of such offices immediately prior to such Change in
Control of the Company, or the imposition upon you of other travel requirements
inconsistent with your normal business travel practices immediately prior to
such Change in Control of the Company;
     (iv) The failure of the Company, without your prior written consent, to pay
to you any portion of your then current compensation, or any portion or
installment of deferred compensation under any deferred compensation program of
the Company, in each case within five days of the date such payment is due;

-4-



--------------------------------------------------------------------------------



 



     (v) The failure of the Company to continue in effect any compensation or
benefit plan (including but not limited to any stock option, stock grant, bonus,
income deferral, insurance, paid vacation plan or policy or other fringe benefit
or benefit plan) in which you were a participant immediately prior to the Change
in Control of the Company, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure of the Company to continue your participation in any such plan
(or in any such substitute or alternative plan) on a basis no less favorable to
you, both in terms of the actual amount of benefits provided to you and in your
level of participation therein relative to other participants, than in effect
immediately prior to such Change in Control of the Company;
     (vi) The failure of the Company to obtain a satisfactory agreement from any
successor entity to assume and agree to pay and perform all of the obligations
of the Company under this Agreement, as contemplated by Section 8 hereof; or
     (vii) Any purported termination of your employment by the Company which is
not for “Cause” (as defined in Subsection 5(b) hereof) or which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
5(d) hereof; for purposes of this Agreement, no such purported termination shall
be effective.
     (d) Severance Payment Date. For purposes of the Agreement, the “Severance
Payment Date” shall mean with respect to a particular payment a date not more
than five days following your Date of Termination; provided, however, that if
you are a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Severance Payment
Date with respect to such payment shall be the date that is the six-month
anniversary of your Date of Termination to the extent such delay is necessary to
avoid penalties and interest under Section 409A.
     Your right to terminate your employment pursuant to this Agreement for Good
Reason shall not be affected by your incapacity due to physical or mental
illness. Your continued employment shall not be deemed or construed to
constitute your consent to, or waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.
     3. Agreement to Continue Employment. You agree that, in the absence of Good
Reason and subject to the terms and conditions of this Agreement, in the event
of a Potential Change in Control of the Company, you agree to remain in the
employ of the Company (or of the subsidiary thereof by which you are employed at
the date such Potential Change in Control of the Company occurs) at least until
the earliest to occur of (a) the first anniversary of the Potential Change in
Control of the Company, (b) the date which is six months following a Change in
Control of the Company and (c) the termination by you of your employment for
reasons of “Disability” or “Retirement” (at your normal retirement age), each as
defined in Section 5 hereof.

-5-



--------------------------------------------------------------------------------



 



     4. Acceleration of Vesting Upon a Change in Control. Upon the occurrence of
a Change in Control of the Company:
     (a) All outstanding shares of common stock of the Company (“Company
Shares”) theretofore issued to you, under any one or more of the restricted
stock and/or stock option plans at any time maintained by the Company (“Option
Plans”), as restricted stock (or otherwise subject to forfeiture upon certain
conditions) shall become fully and irrevocably vested, and all possibility of
forfeiture thereof shall terminate, and the certificates evidencing all of such
Company Shares shall be delivered to you on the day next following a Change in
Control of the Company;
     (b) All outstanding options or other rights to purchase Company Shares
theretofore issued to you under any one or more of the Option Plans, whether or
not then currently vested or exercisable, shall become fully and irrevocably
vested and exercisable, and may thereafter be exercised in accordance with the
Option Plans under which they were issued and any and all agreements with you in
connection therewith; and
     (c) All other compensation and benefits to which you are then entitled,
subject to the satisfaction of certain vesting or similar requirements, under
any other employee benefit, deferred compensation or other similar plan shall
become fully and irrevocably vested under the terms of such plans and all
possibility of forfeiture thereof shall terminate.
     5. Termination Following Change in Control. If any Change in Control of the
Company shall have occurred, you shall thereafter be entitled to the Benefits
provided in Subsection 6(c) hereof upon the termination of your employment by
the Company during the term of this Agreement, provided that such termination is
(i) effected by the Company otherwise than for Cause or by reason of Retirement
or Disability, or (ii) effected by you for Good Reason.
     (a) Disability; Retirement. If, as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties with the Company for six consecutive months, your
employment may be terminated for “Disability.” Termination of your employment,
whether by the Company or you, shall be deemed to be “Retirement” if the same
occurs after you have reached the age of sixty-five and have completed at least
five years of service with the Company, or is otherwise in accordance with any
other written agreement between the Company and you regarding your retirement.
     (b) Cause. The Company shall be entitled to terminate your employment for
“Cause” if you engage in willful and continued misconduct or in the willful and
continued failure to substantially perform your duties with the Company (other
than due to physical or mental illness); provided, however, that prior to any
such termination you shall have been given written notice by the Company setting
forth in reasonable detail the nature of such misconduct or failure and you
shall have continued to engage in such misconduct or failure for at least thirty
days following the giving of such notice by the Company. For purposes of this
Subsection, no act, omission, or failure to act, on your part shall be deemed
“willful” unless done, omitted, or refused to be done, by you not in

-6-



--------------------------------------------------------------------------------



 



good faith and without reasonable belief that your action, omission or refusal
to act, was in the best interest of the Company.
     (c) Voluntary Resignation. After a Change in Control of the Company, upon
the occurrence of any circumstance constituting Good Reason, you shall be
entitled to terminate your employment by voluntary resignation given at any time
during the two years immediately following the occurrence of such Change in
Control of the Company hereunder, in which event you shall be entitled to all of
the Benefits provided in Subsection 6(c) hereof from and after the Date of
Termination. No such resignation shall be deemed or construed to constitute a
breach of any contract or agreement of employment between you and the Company.
     (d) Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by a written Notice of Termination
from the party seeking termination to the other party hereto given in accordance
with Section 9 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate (i) the specific termination
provision(s) of this Agreement being relied upon in respect of such termination,
(ii) shall set forth, in reasonable detail, the facts and circumstances claimed
to provide a basis for termination of your employment under the termination
provision(s) so indicated and (iii) shall set forth the Date of Termination in
accordance with Subsection (e) below.
     (e) Date of Termination, Etc. “Date of Termination” shall mean:
     (i) If your employment is terminated for Disability, the later of
(i) thirty days after Notice of Termination is given (provided that you shall
not have returned to the substantially full-time performance of your duties
during such thirty day period) and (ii) the date that you cease to be included
on the Company’s payroll, and
     (ii) If your employment is terminated pursuant to Subsection (b) or
(c) above, or for any reason other than Disability, the later of (i) the date
specified in the Notice of Termination (which, in the case of a termination
pursuant to Subsection (b) above, shall not be less than thirty days following
the date such Notice of Termination is given and, in the case of a termination
pursuant to Subsection (c) above, shall not be less than fifteen nor more than
sixty days following the date such Notice of Termination is given) and (ii) the
date that you cease to be included on the Company’s payroll;
provided, however, that if within fifteen days after any Notice of Termination
is given, or (if later) prior to the Date of Termination set forth in such
Notice of Termination, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the later of (i) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected) and (ii)
the date that you

-7-



--------------------------------------------------------------------------------



 



cease to be included on the Company’s payroll; further provided, however, that
the Date of Termination shall be extended by a notice of dispute hereunder only
if such notice is given in good faith and the party giving such notice pursues
the resolution of such dispute in good faith and with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the Notice of Termination giving
rise to such dispute was given (including, but not limited to, your base salary)
and will continue you as a participant in all other compensation, bonus, benefit
and insurance plans in which you were participating when the Notice of
Termination was given, until the dispute is finally resolved in accordance with
this Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement and shall not be offset against, or reduce, any
other amount or benefit due under this Agreement.
     6. Compensation Upon Termination or During Disability Following a Change in
Control of the Company. Following a Change in Control of the Company, as defined
in Subsection 2(a) hereof, upon termination of your employment or during a
period of Disability, you shall be entitled to the following benefits:
     (a) During any period that you fail to perform your full-time duties with
the Company as a result of incapacity due to physical or mental illness, you
shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all compensation payable to you
under all bonus plans, restricted stock and/or stock option plans, and other
incentive and/or deferred compensation plans during such period, until this
Agreement is terminated pursuant to Subsection 5(a) hereof. Thereafter, or in
the event your employment shall be terminated by reason of your Retirement or
death, your benefits shall be determined under the Company’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs, subject to Subsection 6(f) hereof.
     (b) If your employment shall be rightfully terminated by the Company for
Cause, the Company shall pay you your full base salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
plus all other amounts in which you are then irrevocably vested and to which you
are then entitled under any compensation plan of the Company, at the time such
payments are due, and the Company shall have no other or further obligations to
you under this Agreement.
     (c) If your employment by the Company shall be terminated (y) by the
Company other than for Cause, Retirement or Disability or (z) by you for Good
Reason, then you shall be entitled to all of the benefits provided below:
     (i) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are then irrevocably vested and to which you
are then entitled under any compensation plan of the Company, at the time such
payments are due;

-8-



--------------------------------------------------------------------------------



 



     (ii) In lieu of any other or further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay to you, as
severance pay, a lump sum severance payment (the “Severance Payment”) equal to
2.99 times the average of the Annual Compensation (as defined below) which was
payable to you by the Company or any corporation affiliated with the Company
within the meaning of Section 1504 of the Code, for the three calendar years
immediately preceding the calendar year in which the Change in Control of the
Company occurred. Such average shall be determined in accordance with proposed,
temporary or final regulations promulgated under Section 280G(d) of the Code,
or, in the absence of such regulations, if you were not employed by the Company
or its affiliates during the entire three calendar years preceding the calendar
year in which the Change in Control of the Company occurred, then such average
shall be an average of your Annual Compensation for the complete calendar years
(if any) and partial calendar year (if any) during which you were so employed by
the Company or any of its affiliates; provided, however, that the amount for any
such partial calendar year shall be an annualized amount based on the amount of
Annual Compensation paid or payable to you during such partial calendar year. If
you were not employed by the Company or any of its affiliates during such
period, then such average shall be an annualized amount based on the amount of
Annual Compensation paid or payable to you during the calendar year in which the
Change in Control of the Company occurred. “Annual Compensation” shall mean, for
any calendar year, the sum of (i) your annual base salary for that calendar year
(annualized for any partial year, and pro-rated to reflect intra-year
adjustments to base salary), plus (ii) any cash bonus that you were actually
paid in respect of that calendar year (annualized if such payment was made with
respect to a partial year), plus (iii) to the extent that the amount of the cash
bonus for any calendar year has not been determined as of the date of a Change
in Control, any cash bonus that would have been paid to you in respect of that
calendar year, based on the performance criteria established for determining
such cash bonuses for executives of the Company for that calendar year as of the
date of a Change in Control (annualizing any calendar year performance targets
based on year-to-date performance) or, if greater, your “Target” bonus for that
calendar year. In all cases, Annual Compensation shall be determined without any
reduction for any deferrals of such salary or such bonus under any deferred
compensation plan (whether qualified or unqualified) and without any reduction
for any salary reductions used to make contributions to any 401(k) plan or other
group plan maintained by the Company or any of its affiliates;
     (iii) The Company shall also pay to you all amounts of compensation or
other awards payable or due to you in respect of any period preceding the Date
of Termination under any incentive compensation plan of the Company (including,
without limitation, any and all Option Plans) at any time maintained by the
Company and under any and all agreements with you in connection therewith, and
shall make any other payments and take any other actions provided for in such
plans and agreements;

-9-



--------------------------------------------------------------------------------



 



     (iv) The Company shall also pay to you all legal fees and expenses incurred
by you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided under this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder); and
     (v) The payments provided for in paragraphs (ii), (iii) and (iv) above
shall be made on your Severance Payment Date.
     (d) If your employment shall be terminated (y) by the Company other than
for Cause or (z) by you for Good Reason, then the Company shall, for a period of
twenty-four months following the Date of Termination, continue to provide life,
disability, accident and health insurance benefits that are substantially
identical to those you (and your dependents) were receiving immediately prior to
the giving of the Notice of Termination. Benefits otherwise receivable by you
pursuant to this Subsection 6(d) shall be reduced to the extent of comparable
benefits actually received by you from another employer, and you shall promptly
report any such comparable benefits so received by you from another employer;
     (e) You shall not be required to mitigate the amount of any payment or
benefit provided for in this Section 6 by seeking or accepting other employment,
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 6 be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise (except as
expressly otherwise provided in this Section 6);
     (f) In addition to all other amounts payable to you under this Section 6,
notwithstanding any provision of any plan or agreement to the contrary (which
plans and agreements are deemed amended by this provision), on your Severance
Payment Date, you shall be entitled to receive all amounts theretofore credited
to you or to your account (whether or not then fully vested or payable under the
terms of such plan or agreement) under any deferred compensation or similar plan
or agreement with the Company (other than the Company’s 401(k) Plan); and
     (g) In addition to all other amounts payable to you under this Section 6,
on your Severance Payment Date, you shall be entitled to receive all benefits
payable to you or credited to your account (whether or not then fully vested)
under and in accordance with the terms of any other benefit plan or compensation
plan of the Company in which you are or have been a participant, to the extent
such benefits have not been previously paid or are not paid or expressly
provided for under this Agreement.
     If a Potential Change in Control of the Company shall have occurred, within
five business days following your written request that the Company do so, the
Company shall deposit with an escrow agent acceptable to you, pursuant to an
escrow agreement between the Company

-10-



--------------------------------------------------------------------------------



 



and such escrow agent in form and substance acceptable to you, a sum of money or
other property permitted by such escrow agreement sufficient, in the reasonable
good faith estimate of the Company, to fund the payment to you of the amounts
specified in Subsection 6(c) and Section 7 of this Agreement. It is intended
that any amounts so deposited in escrow pursuant to the preceding sentence be
subject to the claims of the Company’s creditors, as set forth in the form of
such escrow agreement.
     7. Excise Tax; Gross-Up Payments. In the event that you become entitled to
any of the payments or benefits (collectively, the “Benefits”) provided for
under Sections 4 and 6 above, and if any of the Benefits will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code, the Company shall
pay to you, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax upon such Benefits,
shall be equal to the amount of the Benefits before the deduction or payment of
any Excise Tax attributable thereto. Such Gross-Up Payment shall be payable
concurrently with the Benefits to which it relates (or, if the amount of such
Gross-Up Payment cannot be finally determined on or before such date, the
Company shall pay to you on such date the estimated amount, determined in good
faith by the Company, of such Gross-Up Payment and shall pay the remainder
thereof, without interest, as soon as the amount thereof can be determined, but
in no event later than the thirtieth day after the date upon which the payment
of such Benefits are due). For purposes of determining whether any of the
Benefits will be subject to the Excise Tax, and the amount of such Excise Tax,
the following shall apply:
     (a) Any other payments or benefits received or to be received by you in
connection with a Change in Control of the Company or the termination of your
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control of the Company or any person affiliated with the Company or
any such person) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the written opinion of tax counsel selected by the
Company’s independent auditors and acceptable to you such other payments or
benefits (in whole or in part) do not constitute “parachute payments,” or such
“excess parachute payments” (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;
     (b) The amount of the Benefits which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (y) the total amount of the Benefits
and (z) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above); and
     (c) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with
proposed, temporary or final regulations under Sections 280G(d)(3) and (4) of
the Code or, in the absence of any such regulations, in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment,

-11-



--------------------------------------------------------------------------------



 



you shall be deemed to pay Federal income taxes at the highest marginal rate of
taxation applicable to individuals in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of your residence on the Date of
Termination, net of the maximum reduction in Federal income taxes which would be
obtained from deduction of such state and local taxes. In the event that the
amount of Excise Tax attributable to Benefits is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
your employment, you shall repay to the Company, without interest, within thirty
days following the date that the amount of such reduction in Excise Tax is
finally determined, that portion of the Gross-Up Payment attributable to such
reduction (including appropriate adjustments to reflect the net effect on
Federal, state and local income taxes applicable to the repayment of such
portion of the Gross-Up Payment). In the event that the Excise Tax attributable
to Benefits is determined to exceed the amount taken into account hereunder at
the time of the termination of your employment (including by reason of any
payment the existence or amount of which was not be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest or penalty payable by you in respect
thereof) at the time that the amount of such excess is finally determined;
     8. Successors; Binding Agreement.
     (a) The Company will require that any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall constitute a breach of
this Agreement, which breach shall entitle you to receive compensation from the
Company in the same amount and on the same terms as you would be entitled to
hereunder if you terminated your employment for Good Reason following a Change
in Control of the Company, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement “Company” shall mean
the Company as hereinabove defined and any successor to all or substantially all
of its business and/or assets which assumes and agrees to perform this Agreement
in writing, by operation of law, or otherwise.
     (b) This Agreement shall inure to the benefit of and be enforceable by you,
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise expressly provided herein, shall be paid in accordance
with the terms of this Agreement to your devisees, legatees or other designees
or, if there is no such devisee, legatee or designee, to your estate.
     9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given

-12-



--------------------------------------------------------------------------------



 



when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the signature page of this Agreement, provided that all notices to the
Company shall be directed to the Secretary of the Company, or to such other
address as either party shall have designated to the other in writing in
accordance herewith, except that any such notice of change of address shall be
effective only upon receipt.
     10. Miscellaneous. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by you and a duly authorized officer of the
Company, other than yourself. No waiver by either party hereto at any time of
any breach of, or noncompliance with, any particular provision of this Agreement
by the other party hereto, or the existence of any particular condition or the
occurrence of any particular event hereunder, shall be deemed or construed as a
waiver of any other or further breach, noncompliance, condition or occurrence,
whether similar or dissimilar and whether occurring or existing at the same or
any prior or subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the substantive laws of the State of Texas, without regard
for any provision of such law which might require the application of the laws of
any other jurisdiction. All references herein to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections. Except as otherwise expressly provided herein, any payments provided
for hereunder shall be paid net of applicable withholding taxes required under
Federal, state or local law. The accrued obligations of the Company under
Section 4 hereof, if any, shall survive your subsequent death, Disability or
Retirement and shall survive the expiration of the term of this Agreement.
     11. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, all of which shall remain in full force and effect.
     12. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.
     13. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by expedited arbitration in
Dallas, Texas in accordance with the Commercial Arbitration rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction; provided, however,
that you shall be entitled to seek specific performance, in any court of
competent jurisdiction, of your right to be paid your full base salary hereunder
for all periods prior to the Date of Termination, and during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
     14. Similar Provisions in Other Agreements. The Benefits provided for under
this Agreement shall supercede and replace any other benefits to which you may
be entitled under any previous agreement between you and the Company or its
affiliates.

-13-



--------------------------------------------------------------------------------



 



     If this letter sets forth fully and accurately our agreement with respect
to the subject matter hereof, please sign and date the enclosed copy of this
letter and return the same to the Secretary of the Company, whereupon this
letter shall constitute our mutually binding agreement with respect to the
subject matter hereof.
[Signatures on following page.]

-14-



--------------------------------------------------------------------------------



 



                      Very truly yours,
 
            Company Address:        
 
            545 E. John Carpenter Frwy.
Suite 1300
Irving, Texas 75062
Attention: Corporate Secretary   FELCOR LODGING TRUST INCORPORATED, acting
individually and as the sole general partner of FelCor Lodging Limited
Partnership
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
            Accepted and Agreed to this ___ day of         October, 2006:      
 
 
                     
Name:
           
 
           
Address:
           
 
                     
 
                     
 
                     

-15-